--------------------------------------------------------------------------------

EXHIBIT 10.10


SUBORDINATION AGREEMENT


This Subordination Agreement (this “Agreement”) is entered into as of the 18th
day of May, 2005, by Eagle Funding, LLC (collectively referred to herein as the
“Subordinated Lender”), and Lee Harrison Corbin, Attorney-in-Fact for the Trust
Under the Will of John Svenningsen, (the “Senior Lender”). Unless otherwise
defined herein, capitalized terms used herein shall have the meaning provided
such terms in the Securities Purchase Agreement referred to below.


BACKGROUND


WHEREAS, the Senior Lender has made a loan to Sequiam Corporation, a California
corporation (the “Company”) pursuant to, and in accordance with, (i) that
certain Securities Purchase Agreement dated as of the date hereof by and between
the Company and Laurus (as amended, modified or supplemented from time to time,
the "Securities Purchase Agreement") and (ii) the Related Agreements referred to
in the Securities Purchase Agreement.


WHEREAS, the Subordinated Lenders have made loans to the Company and/or
Subsidiaries of the Company.


NOW, THEREFORE, the Subordinated Lender and the Senior Lender agree as follows:


TERMS


1.  All obligations of each the Company and/or any of its Subsidiaries to the
Senior Lender, howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent or now or hereafter existing, or due or to
become due are referred to as “Senior Liabilities”. Any and all loans made by
the Subordinated Lender to the Company and/or any of its Subsidiaries, together
with all other obligations of the Company and/or any of its Subsidiaries to the
Subordinated Lender (including any interest, fees or penalties related thereto),
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent or now or hereafter existing, or due or to become due are referred to
as “Junior Liabilities”. It is expressly understood and agreed that the term
“Senior Liabilities”, as used in this Agreement, shall include, without
limitation, any and all interest, fees and penalties accruing on any of the
Senior Liabilities after the commencement of any proceedings referred to in
paragraph 4 of this Agreement, notwithstanding any provision or rule of law
which might restrict the rights of the Senior Lender, as against the Company,
its Subsidiaries or anyone else, to collect such interest, fees or penalties, as
the case may be.


--------------------------------------------------------------------------------




2.  Except as expressly otherwise provided in this Agreement or as the Senior
Lender may otherwise expressly consent in writing, the payment of the Junior
Liabilities shall be postponed and subordinated to the payment in full of all
Senior Liabilities. Furthermore, no payments or other distributions whatsoever
in respect of any Junior Liabilities shall be made, nor shall any property or
assets of the Company or any of its Subsidiaries be applied to the purchase or
other acquisition or retirement of any Junior Liability. Notwithstanding
anything to the contrary contained in this paragraph 2 or elsewhere in this
Agreement, the Company and its Subsidiaries may make regularly scheduled
principal and interest payments, as the case may be, to the Subordinated Lenders
with respect to the Junior Liabilities, so long as (i) no Event of Default (as
defined in the Note) has occurred and is continuing at the time of any such
payment and (ii) the amount of such regularly scheduled principal payments and
the rate of interest, in each case, with respect to the Junior Liabilities is
not increased from that in effect on the date hereof.


3.  The Subordinated Lender hereby subordinates all security interests that have
been, or may be, granted by the Company and/or any of its Subsidiaries to such
Subordinated Lender in respect of the Junior Liabilities, to the security
interests granted by the Company and/or any of its Subsidiaries to the Senior
Lender in respect of the Senior Liabilities.


4.  In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar proceedings relating to the Company and/or any
of its Subsidiaries or to its creditors, as such, or to its property (whether
voluntary or involuntary, partial or complete, and whether in bankruptcy,
insolvency or receivership, or upon an assignment for the benefit of creditors,
or any other marshalling of the assets and liabilities of the Company and/or any
of its Subsidiaries, or any sale of all or substantially all of the assets of
the Company and/or any of its Subsidiaries, or otherwise), the Senior
Liabilities shall first be paid in full before the Subordinated Lender shall be
entitled to receive and to retain any payment or distribution in respect of any
Junior Liability.


5.  The Subordinated Lender will mark his books and records so as to clearly
indicate that their respective Junior Liabilities are subordinated in accordance
with the terms of this Agreement. The Subordinated Lender will execute such
further documents or instruments and take such further action as the Senior
Lender may reasonably request from time to time request to carry out the intent
of this Agreement.


6.  The Subordinated Lender hereby waives all diligence in collection or
protection of or realization upon the Senior Liabilities or any security for the
Senior Liabilities.


7.  No Subordinated Lender will without the prior written consent of the Senior
Lender: (a) attempt to enforce or collect the Junior Liability or any rights in
respect of any Junior Liability; or (b) commence, or join with any other
creditor in commencing, any bankruptcy, reorganization or insolvency proceedings
with respect to the Company and/or any of its Subsidiaries.


--------------------------------------------------------------------------------




8.  The Senior Lender may, from time to time, at its sole discretion and without
notice to the Subordinated Lender, take any or all of the following actions: (a)
retain or obtain a security interest in any property to secure any of the Senior
Liabilities; (b) retain or obtain the primary or secondary obligation of any
other obligor or obligors with respect to any of the Senior Liabilities; (c)
extend or renew for one or more periods (whether or not longer than the original
period), alter or exchange any of the Senior Liabilities, or release or
compromise any obligation of any nature of any obligor with respect to any of
the Senior Liabilities; and (d) release their security interest in, or
surrender, release or permit any substitution or exchange for, all or any part
of any property securing any of the Senior Liabilities, or extend or renew for
one or more periods (whether or not longer than the original period) or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such property.


9.  The Senior Lender may, from time to time, whether before or after any
discontinuance of this Agreement, without notice to the Subordinated Lender,
assign or transfer any or all of the Senior Liabilities or any interest in the
Senior Liabilities; and, notwithstanding any such assignment or transfer or any
subsequent assignment or transfer of the Senior Liabilities, such Senior
Liabilities shall be and remain Senior Liabilities for the purposes of this
Agreement, and every immediate and successive assignee or transferee of any of
the Senior Liabilities or of any interest in the Senior Liabilities shall, to
the extent of the interest of such assignee or transferee in the Senior
Liabilities, be entitled to the benefits of this Agreement to the same extent as
if such assignee or transferee were the Senior Lender, as applicable; provided,
however, that, unless the Senior Lender shall otherwise consent in writing, the
Senior Lender shall have an unimpaired right, prior and superior to that of any
such assignee or transferee, to enforce this Agreement, for the benefit of the
Senior Lender, as to those of the Senior Liabilities which the Senior Lender has
not assigned or transferred.


10.  The Senior Lender shall not be prejudiced in its rights under this
Agreement by any act or failure to act of the Subordinated Lender, or any
noncompliance of the Subordinated Lender with any agreement or obligation,
regardless of any knowledge thereof which the Senior Lender may have or with
which the Senior Lender may be charged; and no action of the Senior Lender
permitted under this Agreement shall in any way affect or impair the rights of
the Senior Lender and the obligations of the Subordinated Lender under this
Agreement.


11.  No delay on the part of the Senior Lender in the exercise of any right or
remedy shall operate as a waiver of such right or remedy, and no single or
partial exercise by the Senior Lender of any right or remedy shall preclude
other or further exercise of such right or remedy or the exercise of any other
right or remedy; nor shall any modification or waiver of any of the provisions
of this Agreement be binding upon the Senior Lender except as expressly set
forth in a writing duly signed and delivered on behalf of the Senior Lender. For
the purposes of this Agreement, Senior Liabilities shall have the meaning set
forth in Section 1 above, notwithstanding any right or power of the Subordinated
Lender or anyone else to assert any claim or defense as to the invalidity or
unenforceability of any such obligation, and no such claim or defense shall
affect or impair the agreements and obligations of the Subordinated Lender under
this Agreement.


--------------------------------------------------------------------------------




12.  This Agreement shall be binding upon the Subordinated Lender and upon the
heirs, legal representatives, successors and assigns of the Subordinated Lender
and the successors and assigns of the Subordinated Lender.


13.  This Agreement shall be construed in accordance with and governed by the
laws of New York without regard to conflict of laws provisions. Wherever
possible each provision of this Agreement shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.




IN WITNESS WHEREOF, this Agreement has been made and delivered this 27th day of
October, 2004.



     
EAGLE FUNDING, LLC
           
By:
  /s/ Derwin Brendle
   
Name:
Derwin Brendle
   
Title:
Manager
                    LEE HARRISON CORBIN, ATTORNEY-IN-FACT FOR THE TRUST UNDER
THE WILL OF JOHN SVENNINGSEN            
By:
  /s/ Lee Harrison Corbin
   
Name:
     
Title:
          Acknowledged and Agreed to by:             SEQUIAM CORPORATION        
    By:
  /s/ Mark Mroczkowski
    Name:
Mark Mroczkowski
    Title:
Senior VP and Chief Financial Officer
   







